Citation Nr: 1513016	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to increased disability ratings for a low back disability, currently rated 10 percent disabling lumbar spondylosis from June 6, 2007; 10 percent disabling for right lower extremity radiculopathy from November 21, 2013; and 10 percent disabling for left lower extremity radiculopathy from November 21, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The Veteran served from June 1965 to June 1968 and from December 2003 to January 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for lumbar spondylosis with a noncompensable rating effective June 6, 2007.  The AOJ increased this initial rating to 10 percent in an October 2008 rating decision, effective June 6, 2007.  Another interim (November 2013) rating decision granted separate 10 percent ratings for right and left lower extremity radiculopathy, effective November 21, 2013.  In January 2012 and November 2013 this case was remanded for further development; it has been reassigned for the purposes of this decision.


FINDINGS OF FACT

1.  The Veteran's low back disability has not been manifested by limitation of forward flexion to 60 degrees or less or by limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the thoracolumbar spine, and incapacitating episodes of intervertebral disc syndrome are not shown.

2.  Since June 6, 2007 (date of claim), left and right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for orthopedic manifestations of a low back disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code (Code) 5243 (2014).

2.  From June 6, 2007 (date of claim), 10 percent ratings, but no higher, are warranted for mild incomplete paralysis of the sciatic nerve of the left and right lower extremities, associated with the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2014); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In an October 2007 rating decision, service connection was granted for lumbar spondylosis and an initial evaluation of 0 percent was assigned effective June 6, 2007.  The Veteran disagreed with that determination, and appealed the initial rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  That burden has not been met in this case.

The Veteran's available service treatment records (STRs), as well as VA, SSA, and private treatment records have been secured.  The AOJ arranged for the Veteran to be examined in August 2009, February 2012, November 2013, and an addendum opinion was provided in April 2014.  The Board finds that these examinations (cumulatively) are adequate for rating purposes as the examiner reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In particular, the Board notes that the November 2013 VA examination and April 2014 addendum specifically addressed the symptoms noted by the November 2013 Board remand.  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

 In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection (as in the instant matter).  See Fenderson v. West, 12 Vet. App. 119 (1999).

 In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

The Veteran's service-connected low back disability has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent.  The disability is rated under Code 5243 (for intervertebral disc syndrome), which provides that the disability is rated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5243. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Code 5243.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the needs of the disability on the Veteran's ordinary activity are for consideration.  DeLuca, 8 Vet. App. 202.

A July 2004 STR shows the Veteran complained of low back pain after lifting metal at the scrap yard.  An October 2004 STR shows the Veteran had complained of back pain since July and had since developed right thigh radiculopathy.  A November 2004 STR notes resolving low back pain and radiculopathy; a later November 2004 record notes that the Veteran denied weakness or numbness in the limbs.  On July 2006 Report of Medical History, the Veteran noted recurrent back pain as well as numbness in his lower extremities, mainly in his right leg.  

A June 2005 private MRI diagnosed the Veteran with lower lumbar spondylosis.  A July 2005 private medical record from Cox Health Systems notes that the Veteran began experiencing back pain in service and continues to have soreness in his low back.  On examination, trunk flexion, trunk extension, right and left bending, and right and left rotation were all 100% or within normal limits.  A July 2006 private treatment record from The Bone and Joint Center notes that Veteran reported low back pain with occasional numbness in the lateral thigh.  

A January 2007 private medical record from Greenfield Medical Center notes that the Veteran reported back pain beginning in service in 2004 as well as numbness and pain down his legs, particularly his right leg.  A February 2007 private treatment record from Springfield Neurological and Spine Institute notes that the Veteran complained of back pain and intermittent numbness in right lateral thigh, and noted that he was retiring in late April.  Range of motion for the lumbar spine and gait was normal.  On February 2007 initial evaluation at Peak Performance Physical Therapy and Rehabilitation, the Veteran reported low back pain as well as intermittent burning.  

A March 2007 application for disability under the Civil Retirement Service System notes that he cannot perform heavy lifting due to his back.  A June 2007 private treatment record from Springfield Neurological and Spine Institute notes that the Veteran reported that his pain was mild to moderate, that his pain prevents him from lifting heavy objects, walking more than one mile, and sitting more than one hour.  A July 2007 private treatment record from Greenfield Medical Center notes the Veteran reported intermittent numbness in his legs which comes and goes.  In an August 2007 SSA report of contact, the Veteran reported waking up with numbness down his legs and occasional burning. 

November and December 2008 VA treatment records show the Veteran complained of low back pain and tingling down his right leg with MRI results showing degenerative disc disease from L2-L5. 

A November 2008 private treatment record from Sanders Chiropractic Clinic shows that the Veteran reported marked pain in his low back as well as his legs, with the right being greater than the left.  An August 2009 statement by Dr. Sanders of notes that the Veteran had been receiving treatment for chronic low back pain and lumbo-sacral radiculitis with radiation into both lower extremities.  

On August 2009 VA examination, the Veteran reported experiencing erectile dysfunction, urinary frequency, and lower extremity numbness/paresthesias.  The examiner also noted that the Veteran reported experiencing an incapacitating episode lasting one week.  On examination, gait and curvature was normal, sensory examination was normal, and forward flexion for the lumbar spine was to 75 degrees, extension was to 22 degrees, left lateral flexion was to 17 degrees, right lateral flexion was to 10 degrees, left lateral rotation was to 10 degrees and right lateral rotation was to 5 degrees.  X-rays showed mild degenerative and osteoarthritis changes in the lower lumbar spine.  

In a February 2010 statement, the Veteran noted that due to the deterioration of his lower back, he has begun to have impingement of the nerves in his legs and has experienced a gait change.

A January 2012 statement by Dr. Sanders notes that the Veteran has continued his chiropractic treatment for his low back pain and that he has diagnoses of degenerative disc disease and lumbar radiculopathy.  He noted that the Veteran presented with an antalgic gait and tenderness, along with pain on lumbar flexion and extension.

On February 2012 VA examination, the examiner noted diagnoses of a lumbar strain and degenerative joint disease of the spine, that the Veteran has experienced tightness and discomfort since service, and that he received chiropractic treatment.  The Veteran reported that 2 to 3 times per year he experienced incapacitating episodes which usually take a few weeks to resolve.  He also indicated he was having trouble with erectile dysfunction, though denied loss of sensation or numbness in his lower extremities.  The Veteran also noted that he was a technician with the National Guard and was putting in for retirement due to age, but that following medical review, he was retired and placed on social security disability income. 

On examination, the forward flexion was to 90 degrees or greater with no objective evidence of painful motion, extension was to 30 degrees or greater, right lateral flexion was to 30 degrees or greater, left lateral flexion was to 20 degrees, right lateral rotation was to 30 degrees or greater, and left lateral rotation was to 30 degrees or greater.  There was no indication of objective evidence of painful motion and there was no change with repetitive motion.  Functional loss included less movement than normal and pain on movement.  The examiner also noted guarding and/or muscle spasm was present, but that it did not result in an abnormal gait or spinal contour.  Muscle strength and sensory examinations were normal, and the examiner did not find radicular pain or symptoms.  The examiner also indicated that the Veteran did not have IVDS or use any assistive devices.  The examiner noted that there was normal spinal contour and no pelvic shifting, although there was a marked area of right muscle spasm at L4-5.  Musculature was adequate for body style and no asymmetry or atrophy of lower torso or lower extremities. 

On November 2013 VA examination, the examiner noted the past diagnosis of degenerative joint disease and spondylosis, that the Veteran sees a chiropractor with adequate results, but that he also complains of numbness/paresthesias in his thighs.  On examination, forward flexion was to 85 degrees with objective evidence of painful motion beginning at 75 degrees, extension was to 25 degrees with painful motion at the end of the range, right and left lateral flexion was to 25 degrees with painful motion at 20 degrees, right and left lateral rotation was to 30 degrees or greater with painful motion at 20 degrees on the right and at the end of the range on the left.  There was no change with repetitive motion.  Functional loss was noted as weakened movement, excess fatigability, pain on movement, disturbance of location, and interference with sitting, standing and/or weight-bearing.  There was tenderness/pain on palpitation at the L3-5 region.  No abnormal gait or spinal contour was noted and there was no guarding or muscle spasm indicated.  The examiner indicated mild radiculopathy for both lower extremities include paresthesias and numbness, but no other neurologic abnormalities (such as bowel or bladder problems) were indicated.  It was again noted that the Veteran was putting in for retirement due to age, but that following medical review he was retired and placed on state disability benefits. 

An April 2014 VA medical opinion opined that the Veteran's complaints of erectile dysfunction (ED) were less likely than not related to his low back disability as medical literature is silent for medically based clinical evidence to support a nexus between degenerative disc disease and ED.

On Board review, the January 2012 statement from Dr. Sanders and the most recent February 2012 and November 2013 VA examinations report present apparently conflicting findings with regard to the presence of an abnormal gait.  Specifically, the January 2012 statement indicates that the Veteran has developed an antalgic gait, but the February 2012 and November 2013 examinations note tenderness, but that this is not sufficient to produce an abnormal gait or spinal contour.  These reports are inconsistent with one another, with the VA examination report being consistent with the criteria for a 10 percent disability rating while the private report is consistent with a higher 20 percent disability rating.  The Board must consider how these disparate findings may be reconciled with each other.

Although the January 2012 private chiropractor's report presents findings more favorable to the Veteran's claim, the Board finds that this report is less probative than the February 2012 and November 2013 VA examination reports with which it conflicts.  The January 2012 statement was without additional support or documentation of recent examinations or treatment noting an antalgic gait. Furthermore, the Board notes that no other medical evidence notes an abnormal gait, including ongoing VA treatment records and previous VA examinations. 

The Board has also considered whether the Veteran has intervertebral disc disease with incapacitating episodes associated with his service-connected spinal disability.  While the Veteran has experienced an incapacitating episode lasting one week (as reported on the August 2009 VA examination) and a few weeks (as reported on the February 2012 VA examination).  However, the record does not include records reflecting bed rest prescribed by a physician for at least 2 weeks but less than 4 weeks during any 12 month period during the appeal, as the criteria for a disability rating in excess of 10 percent require.  The Veteran's medical records do not otherwise document any periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

On close review of the record, the Board found no distinct period of time during the appeal period when orthopedic symptoms (as opposed to neurologic symptoms) of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees (even with consideration of restrictions due to pain and use), combined range of motion has been consistently greater than 120 degrees, and as noted above, there is insufficient evidence to show that there is muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  There is also no evidence that the spine is ankylosed.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss not encompassed by the current rating.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.
As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of the Veteran's orthopedic symptomatology with respect to his low back disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted for limitation of motion/orthopedic symptoms.

As noted above, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability. Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, Code 8520, for rating the sciatic nerve.  A November 2013 rating decision granted a separate 10 percent ratings for radiculopathy of the lower extremities associated with the Veteran's low back disability effective November 21, 2013, the date of the most recent VA examination in which the Veteran complained of numbness and tingling off and on in his lower extremities. 

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4 .124a.  Under Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

The Board finds that the criteria for a 10 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity have been met since June 6, 2007, the date of the Veteran's claim.  STRs and private medical records show initial complaints of neurologic manifestations of his service-connected low back disability in the Veteran's lower extremities as far back as November 2004 where radiculopathy was noted in addition to low back pain, July 2006 report of medical history where he noted numbness in his legs, mainly in his right leg.  Subsequently, similar complaints were noted in VA treatment records, private treatment records, and all VA examinations.

Based on the evidence above, the Board concludes that no more than 10 percent schedular disability ratings are warranted for the Veteran's right and left lower extremity radiculopathy under Code 8520, as the Veteran does not have moderate incomplete paralysis of his sciatic nerve.  Instead, mild incomplete paralysis is more nearly approximated.  The preponderance of the evidence indicates that the Veteran does not have any muscle impairment as a result of his service-connected lower extremity radiculopathy.  Muscle strength and sensory testing have been consistently normal and numbness has been reported as intermittent.  

Finally, other neurological manifestations of the Veteran's low back disability are not shown.  As noted in the April 2014 VA opinion, there is no medical literature to support a nexus between the Veteran's low back disability and his erectile dysfunction.  Additionally, aside from noting urinary frequency on August 2009 VA examination, there have been no consistent reports of bladder or bowel problems associated with the Veteran's lumbar spondylosis. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the AOJ or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the symptoms described by the Veteran for his low back disability and lower extremity radiculopathy, that is, pain, limitation of motion, and numbness and tingling in the lower extremities, fit squarely with the criteria found in the relevant Diagnostic Codes, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, however, the Veteran has not asserted, and the record does not otherwise indicate, that a TDIU due solely to the service-connected low back disability is warranted at any time pertinent to this appeal.  In fact, although the Veteran is not working, he reported that he stopped working because of his age.  Further, SSA records reveal that he reported that he could not work due to a variety of disabilities, including nonservice-connected knee, hearing, and anxiety.  Accordingly, the Board finds that the question of the Veteran entitlement to a TDIU due solely to service-connected low back disability has not been raised as a component of the claim for a higher rating currently before the Board, and need not be addressed.


ORDER

The appeal seeking a disability rating in excess of 10 percent for orthopedic manifestations of degenerative disc disease is denied.

Entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy are granted effective June 6, 2007; ratings in excess of 10 percent for each lower extremity for neurological manifestations of degenerative disc disease are denied.




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


